IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,396-02


                    EX PARTE WALTER EARL McDONALD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1449066-A IN THE 263rd DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated assault with a deadly weapon and sentenced to imprisonment for twenty years.

        On March 19, 2018, an order designating issues was signed by the trial court. This order

designated the issues of ineffective assistance of trial counsel and ineffective assistance of appellate

counsel for resolution. The habeas record has been forwarded to this Court prematurely1. We


        1
       This application was forwarded in response to our mandamus abatement order.
However, we would note that our abatement order provided the district clerk the opportunity to
remand this application to the 263rd District Court of Harris County to allow the trial judge to

complete an evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 25, 2018
Do not publish




reply that this pending application was well within the time frame set out in TEX . R. APP . P.
73.4(b)(5).